                Case 21-14098-EPK         Doc 8   Filed 04/28/21     Page 1 of 18




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:                                                      Chapter 11

Vandewater International, Inc.,                             Case No. 21-14098-PDR

         Debtor.

_____________________________________/

                EMERGENCY APPLICATION TO EMPLOY
   BRADLEY S. SHRAIBERG, ESQ. AND SHRAIBERG, LANDAU & PAGE, P.A.
AS GENERAL BANKRUPTCY COUNSEL EFFECTIVE AS OF THE PETITION DATE

              ** Emergency Hearing Requested Pursuant to Local Rule 9075-1 **
                                   Basis for Emergency Relief
                The Debtor is a Florida corporation that cannot represent
                itself in the above-captioned chapter 11 case without counsel.
                The Debtor risks irreparable harm if it does not immediately
                employ general bankruptcy counsel. As such, the Debtor
                requests that the Court schedule this application for hearing
                on an emergency basis on or before Friday, April 30, 2021 to
                be heard with the Debtor’s emergency motion for authority to
                pay prepetition wages.

         Vandewater International, Inc. (the “Debtor”), pursuant to 11 U.S.C. § 327(a), Fed. R.

Bankr. P. 2014, and Local Rules 2014-1(A) and 9075-1, requests authorization to employ

Bradley S. Shraiberg, Esq. and the law firm of Shraiberg, Landau & Page, P.A. (together, “SLP”)

as general bankruptcy counsel effective as of the petition date. In support, the Debtor states as

follows:

         1.     On April 28, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Subchapter V of Chapter 11 of Title 11 of the U.S. Code (the “Bankruptcy Code”).

The Debtor is operating its business and managing its affairs as a debtor-in-possession pursuant

to section 1184 of the Bankruptcy Code.



{2381/000/00518219}                          1
               Case 21-14098-EPK         Doc 8    Filed 04/28/21     Page 2 of 18




       2.      The Debtor is a Florida corporation specializing in the fire protection fitting

business. Specifically, the Debtor offers customers a wide range of steel pipe fittings and valves

used in fire protection sprinkler systems.

       3.      The Debtor believes that it is in the best interest of its estate to retain SLP as

general bankruptcy counsel. An executed copy of SLP’s retainer letter is attached as Exhibit A.

       4.      The attorneys of SLP have considerable experience in matters of this character

and are qualified to practice in this Court and to advise the Debtor on its relations with, and

responsibilities to, the creditors and other interested parties. The professional services SLP will

render are summarized as follows:

               a.      To advise the Debtor generally regarding matters of bankruptcy law in
                       connection with this case;

               b.      To advise the Debtor of the requirements of the Bankruptcy Code, the
                       Federal Rules of Bankruptcy Procedure, applicable bankruptcy rules,
                       including local rules, pertaining to the administration of the case and U.S.
                       Trustee Guidelines related to the daily operation of its business and
                       administration of the estate;

               c.      To represent the Debtor in all proceedings before this Court;

               d.      To prepare and review motions, pleadings, orders, applications, adversary
                       proceedings, and other legal documents arising in the case;

               e.      To negotiate with creditors, prepare and seek confirmation of a plan of
                       reorganization and related documents, and assist the Debtor with
                       implementation of any plan; and

               f.      To perform all other legal services for the Debtor, which may be necessary
                       herein.

       5.      SLP has agreed to perform said services at the following hourly rates: $275.00 for

legal assistants and $350.00 to $600.00 for attorneys. The hourly rate of attorney Bradley S.

Shraiberg is $600.00. The hourly rate of Joshua Lanphear is $350.00. Under the applicable

provisions of the Bankruptcy Code, and subject to Court approval, the Debtors propose to pay

{2381/000/00518219}                          2
                 Case 21-14098-EPK             Doc 8      Filed 04/28/21        Page 3 of 18




SLP the aforementioned standard hourly rates and reimburse SLP for expenses according to

SLP’s customary reimbursement policies.

        6.       The hourly rates discussed above are SLP’s standard hourly rates charged to all

clients. These rates are subject to adjustment, generally on an annual basis, to reflect, among

other things, experience, and seniority.

        7.       Prior to the Petition Date, on January 28, 2021, the Debtor’s President and 100%

owner, Neil Ruebens, provided SLP with a $41,738.00 retainer as security for SLP representing

the Debtor in this chapter 11 case, inclusive of the $1,738.00 filing fee.

        8.       Prior to the filing of the Debtor’s voluntary petition, SLP incurred fees in the

amount of $33,782.50 for 76.10 hours of legal services rendered to the Debtor prior to the

Petition Date, including extensive communications with the Debtor, Mr. Reubens and Mr.

Reubens’ personal bankruptcy counsel,1 preparation of all paperwork required to file this chapter

11 case including a complete set of bankruptcy schedules, and drafting the Debtor’s joint plan of

reorganization. Accordingly, prior to the filing of the Debtor’s voluntary petition, SLP applied

$33,782.50 of the $41,738.00 retainer.

        9.       Section 327(a) of the Bankruptcy Code permits the employment of professionals

“that do not hold or represent an interest adverse to the estate, and that are disinterested

persons[.]” Section 101(14) of the Bankruptcy Code defines a “disinterested person” as, inter

alia: (a) one who is not a creditor, equity security holder or insider; (b) one who is not, and was

not within the two years preceding the petition date, a director, officer or employee of the debtor;

and (c) one who does not have an interest materially adverse to the estate.




1
  On the Petition Date, the Debtor’s President and 100% owner, Neil Reubens, filed his own voluntary chapter 11
petition, Case No. 21-14089-EPK, pending before this Court.

{2381/000/00518219}                                 3
Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 4 of 18
               Case 21-14098-EPK         Doc 8    Filed 04/28/21    Page 5 of 18




                               ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing by CM/ECF to all parties registered to receive such service on April

28, 2021.

                                      Respectfully submitted,

                                      SHRAIBERG, LANDAU & PAGE, P.A.
                                      Proposed Attorneys for the Debtor
                                      2385 NW Executive Center Drive, Suite 300
                                      Boca Raton, Florida 33431
                                      Telephone: 561-443-0800
                                      Facsimile: 561-998-0047
                                      Email: bss@slp.law
                                      Email: jlanphear@slp.law

                                      By: /s/ Bradley S. Shraiberg
                                             Bradley S. Shraiberg
                                             Florida Bar No. 121622
                                             Joshua Lanphear
                                             Florida Bar No. 125421




{2381/000/00518219}                          5
               Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 6 of 18


                                     Exhibit A

                                   Retainer Letter




{2381/000/00518219}
Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 7 of 18
Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 8 of 18
Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 9 of 18
Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 10 of 18
Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 11 of 18
Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 12 of 18
Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 13 of 18
              Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 14 of 18


                                    Exhibit B

                                     Affidavit




{2360/000/00507256}
               Case 21-14098-EPK         Doc 8    Filed 04/28/21     Page 15 of 18




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:                                                       Chapter 11

Vandewater International, Inc.,                              Case No. 21- 14098-PDR

         Debtor.

_____________________________________/

                   AFFIDAVIT OF PROPOSED ATTORNEY FOR DEBTOR

Bradley S. Shraiberg, being duly sworn states:

         1.    My name is Bradley S. Shraiberg. I am an attorney admitted to practice in the

State of Florida and the United States District Court for the Southern District of Florida.

         2.    I am a Partner and Shareholder of Shraiberg, Landau & Page, P.A. (“SLP”), with

offices located at 2385 N.W. Executive Center Drive, Suite 300, Boca Raton, Florida 33431.

         3.    I am familiar with the matters set forth herein and make this Affidavit in support

of the Emergency Application to Employ SLP as General Bankruptcy Counsel (the “Application

to Employ”) filed by Vandewater International, Inc. (the, “Debtor”).

         4.    Unless it otherwise states, this Affidavit is based upon facts of which I have

personal knowledge. In preparing this Affidavit, I have reviewed a list of the Debtor’s secured

and unsecured creditors. I compared this information with the information contained in our law

firm’s client and adverse party conflict check index system. The facts stated in this Affidavit as

to the relationship between other lawyers in our law firm and the Debtors, the Debtors’ creditors

and the United States Trustee, and other persons employed by the Office of the United States

Trustee, and those persons and entities who are defined as disinterested persons in section

101(14) of the Bankruptcy Code are based on the results of my review of our firm’s conflict



{2381/000/00518219}                           2
              Case 21-14098-EPK          Doc 8    Filed 04/28/21      Page 16 of 18




check index system.       Specifically, I have conducted a search of our firm’s records and

disseminated a request for information to all the attorneys in our firm regarding connections to

the Debtor’s creditors.

       5.      Our law firm’s client and adverse party conflict check index system is comprised

of records regularly maintained in the course of business of the firm and it is a regular practice of

the firm to make and maintain these records. It reflects entries that are noted in the system at the

time the information becomes known by persons whose regular duties include recording and

maintaining the information. I regularly use and rely upon the information contained in the

system in the performance of my duties with the law firm and in my practice of law.

       6.      Except as otherwise may be disclosed herein, a search of our firm’s conflict check

index system reveals that our firm does not presently represent any parties with interests adverse

to the Debtor’s estate.

       7.      The professional fees and costs incurred by SLP, incurred post-petition in the

course of its representation of the Debtor, shall be subject in all respects to the application and

notice requirements of sections 330 and 331 of the Bankruptcy Code and Rules 2014 and 2016 of

Federal Rules of Bankruptcy Procedure.

       8.      The hourly rates for the attorneys at SLP range from $350.00 to $600.00. The

hourly rate for Bradley S. Shraiberg, the primary attorney on this case, is $600.00. The hourly

rate for Joshua Lanphear is $350.00. The hourly rate of the legal assistants at SLP are $275.00.

       9.      Prior to the filing of the Debtor’s voluntary petition, on January 28, 2021, the

Debtor’s President and 100% owner, Neil Ruebens, provided SLP with a $41,738.00 retainer as

security for SLP representing the Debtor in this chapter 11 case, inclusive of the $1,738.00

chapter 11 filing fee.




{2381/000/00518219}                           3
                Case 21-14098-EPK             Doc 8      Filed 04/28/21       Page 17 of 18




        10.      Also prior to the filing of the Debtor’s voluntary petition, SLP incurred fees in the

amount of $33,782.50 for 76.10 hours of legal services rendered to the Debtor prior to the

Petition Date, including extensive communications with the Debtor, Mr. Reubens and Mr.

Reubens’ personal bankruptcy counsel,1 preparation of all paperwork required to file this chapter

11 case including a complete set of bankruptcy schedules, and drafting the Debtor’s joint plan of

reorganization. Accordingly, prior to the filing of the Debtor’s voluntary petition, SLP applied

$33,782.50 of the $41,738.00 retainer.

        11.      There is no agreement of any nature, other than the partnership agreement of SLP,

as to the sharing of any compensation to be paid to SLP.

        12.      No promises have been received by SLP, nor any partner or associate thereof, as

to the compensation in connection with these cases other than in accordance with the provisions

of the Bankruptcy Code.

        13.      No attorney at SLP holds a direct or indirect claim or equity interest in any of the

Debtors or has a right to acquire such interest.

        14.      Except as set forth herein, no attorney at SLP has had or presently has any

connection with the Debtor’s creditors on any matter in which the firm is to be engaged, except

that I, our law firm, its partners and associates: (a) may have appeared in the past, and may

appear in the future, in other cases in which one or more of said parties may be involved; and (b)

may represent or may have represented certain of the Debtor’s creditors in matters unrelated to

this case.




1
 On the Petition Date, the Debtor’s President and 100% owner, Neil Reubens, filed his own voluntary chapter 11
petition, Case No. 21-14089-EPK, pending before this Court.


{2381/000/00518219}                                 4
Case 21-14098-EPK   Doc 8   Filed 04/28/21   Page 18 of 18
